Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-12 are currently pending.

Response to Amendment
The amendment filed June 23, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 05, 2022. 
Claims 4-5 and 11 are rejected despite the applicant’s remarks/arguments. 
Claims 1-3 and 6-10 are allowed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the wheelbase fixing jig being finally detached from the pair of axle box devices” in lines 6-7. However, the claim language of “being finally detached” is unclear to the examiner. Claim 4 is a product claim, but term “finally” implies that the claim language is part of a process. For examination purposes, “being finally detached” is construed as “being configured to detach”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2014/0144347 A1).
Regarding claim 4, Nishimura teaches (Fig. 1-8): A wheelbase fixing jig (receiving seats 21, 22) for use in assembling of a railcar bogie (1), the wheelbase fixing jig (21, 22) being configured to position a pair of axle box devices (8) in order that the pair of axle box devices (8) support a plate spring (30) extending in a car longitudinal direction (Fig. 1-3), the pair of axle box devices (8) being arranged away from each other in the car longitudinal direction (Fig. 1-3), the wheelbase fixing jig (21, 22) being configured to detach from the pair of axle box devices (8)(para. 0033, Fig. 4), the wheelbase fixing jig (21, 22) extending in the car longitudinal direction (Fig. 1-3) and comprising a pair of locking portions (lid members 26) located at both respective longitudinal direction end portions of the wheelbase fixing jig (Fig. 1-3), the pair of locking portions (26) being locked to the respective axle box devices (8) (para. 0032).
Under the broadest reasonable interpretation, the wheelbase fixing jig (21,22) of Nishimura is configured to be detachable from the pair of axle box devices (8) (through bolts 24 and fitting grooves 25) at least during maintenance and repair of the bogie assembly.  
Regarding claim 11, Nishimura teaches the elements of claim 4, as stated above. Nishimura further teaches (Fig. 1-8): a middle portion (30a) that is arranged along a car width direction outer side surface of a middle portion (30a) of the plate spring (30). 

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2014/0144347 A1) in view of Xu (CN102818506A, provided with translation).
Regarding claim 5, Nishimura teaches the elements of claim 4, as stated above. Nishimura further teaches (Fig. 1-8): the wheel base fixing jig (21, 22) comprising a spring adjacent portion (guide side walls 39) arranged between the pair of locking portions (26) along a car width direction outer side surface of the plate spring (30)(Fig. 1 and 2). 
Nishimura does not explicitly teach a marking corresponding to a marking provided at the side surface of the plate spring is provided at a car width direction outer side surface of the spring adjacent portion
However, Xu teaches (Fig. 1-2): the method of aligning and connecting the center marks of multiple measurement blocks, and using a straight line ruler to achieve interval dimension arrangement and measurement through the center mark on the top surface of the measurement block (para. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Nishimura to include the method of confirming whether or not there is a positional displacement using center markings, as taught by Xu, on the wheelbase fixing jig and the plate spring, to ensure proper alignment of the plate spring to the bogie frame during bogie assembly and prevent mechanical failure under operation. 

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered.
Applicant argues that “the receiving seats 21 and 22 in Nishimura are parts of the railcar bogie. That is, the receiving seats 21 and 22 are not jigs that are detached from the pair of axle box devices during the manufacturing process. Rather, those skilled in the art would have viewed the receiving seats 21 and 22 in Nishimura as corresponding to the pair of side walls 12 of the bogie frame 4 of this application”. 
The examiner responds that while the receiving seats (21, 22) of Nishimura may correspond to the pair of side walls (12) of the present application, they can also be construed as “jigs” for fixing components. The applicant’s argument is more specific than the claim language because the claim language does not require the fixing jigs to be detached from the pair of axle box devices during the manufacturing process. 

	Allowable Subject Matter	
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all rejections in view of 35 USC § 112 second paragraph are overcome.
Regarding independent claim 1 and its dependent claims 2-3 and 6-10, the prior art fails to teach the method of detaching the wheelbase fixing jig from the pair of axle box devices.  While Nishimura teaches (Fig. 1-8): a pair of axle box devices (8) and receiving seats (21, 22) that may be interpreted as the wheelbase fixing jig, the examiner finds no obvious reason to include the series of methods involving detaching the wheelbase fixing jig from the pair of axle box devices after the positioning step of locking a wheelbase fixing jig to a pair of axle box devices to position the pair of axle box devices. Such a modification would require improper hindsight reasoning.
Regarding claim 12, the prior art fails to teach groove portions in side walls of a bogie frame that are configured to respectively attach to the core rods after detachment of the wheelbase fixing jig from the core rods.  While Nishimura teaches (Fig. 1-8):  the locking portions (26) of the wheelbase fixing jig (21, 22) are configured to lock to core rods (20) respectively included in the axle box devices (8)(para. 0033 lines 14-18), the locking portions (26) being spaced apart in the car longitudinal direction by a distance (Fig. 1), and fitting grooves (25) that may be interpreted as the groove portions, the examiner finds no obvious reason to modify the fitting grooves (25) such that they are part of side walls of a bogie frame and are configured to respectively attach to the core rods after detachment of the wheelbase fixing jig from the core rods. Such a modification would require improper hindsight reasoning.
Further, while the seats (21, 22) of Nishimura can be interpreted as side walls so that the fitting grooves are part of the side walls, the seats (21, 22) were already construed as the wheelbase fixing jigs. It would not be possible to satisfy the following limitation of “attach to the core rods after detachment of the wheelbase fixing jig from the core rods”. Adding an additional side wall with groove portions would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617